United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Flushing, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1158
Issued: January 29, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 11, 2008 appellant timely appealed a February 5, 2008 merit decision of the
Office of Workers’ Compensation Programs denying modification of the termination of his
entitlement to wage-loss and schedule award benefits effective July 9, 2007. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation benefits,
effective July 9, 2007, pursuant to 5 U.S.C. § 8106(c)(2) on the grounds that he refused an offer
of suitable work.
FACTUAL HISTORY
The case was previously before the Board. By decision dated September 12, 2002, the
Board determined a conflict in the medical opinion evidence existed between appellant’s treating
physician, Dr. Emilio Oribe, a Board-certified neurologist, and an Office medical adviser

regarding the causal relationship of appellant’s herniated cervical intervertebral discs.1
Accordingly, the Board set aside the Office’s December 10, 2001 decision and remanded the
case for referral to an impartial medical specialist to resolve the conflict. The facts and the
circumstances of the case as set forth in the Board’s prior decision and order are incorporated
herein. The facts relevant to the present appeal are set forth.
Following additional medical development, the Office accepted appellant’s claim for
herniated cervical discs at C3-4 and C4-5. It also accepted a recurrence of disability of
August 28, 2005, in which appellant was found to be partially disabled for work for four hours a
day in his modified job as a letter carrier. The Office paid appropriate medical and partial
disability compensation benefits.
Dr. Oribe submitted treatment records dated February 2 and June 26, 2006, noting that
appellant could only work four hours a day with restrictions. He recommended that appellant
take a 20-minute break every 2 hours of driving to allow time to rest and perform exercises to
prevent exacerbation of his neck and shoulder pains. Dr. Oribe advised that appellant continue
delivering small packages of less than 40 pounds each, limit bending (i.e., to less than
90 degrees), turning (i.e., less than 45 degrees) and pushing/pulling (i.e., less than 40 pounds)
and avoid repetitive movements such as racking letters. Physical therapy notes were also
provided.2
In a March 27, 2006 report, Dr. Hubert Pearlman, a Board-certified orthopedic surgeon
and Office referral physician, opined that appellant had residuals from the cervical disc
herniations arising from his job duties. Appellant had objective findings of mild muscle spasms
and tenderness and complaints of pain with all ranges of motion. Dr. Pearlman indicated that
appellant’s computerized tomography (CT) scan revealed herniated discs with no evidence of
preexisting degeneration. He advised that appellant’s delay in recovery might be due to lack of
benefit from physical therapy and recommended consultation with a pain management specialist.
Dr. Pearlman opined that, while appellant’s prognosis was undetermined, he was capable of
returning to work full time as a mail carrier with 15- to 20-minute breaks every 4 hours from
driving and lifting no greater than 40 pounds.
On September 13, 2006 the Office informed appellant that he was being sent for a referee
examination with Dr. David Zitner, a Board-certified orthopedic surgeon, on October 16, 2006.
It found that Dr. Pearlman’s opinion conflicted with his physician’s opinion regarding his
diagnosis and whether he had continuing disability due to the accepted work injury. Dr. Zitner
was provided with a statement of accepted facts, a list of questions and appellant’s medical file.
In an October 19, 2006 report, Dr. Zitner reviewed the history of injury and appellant’s
medical record. He diagnosed degenerative disc disease of the cervical spine with a left-sided
disc herniation at C3-4. Dr. Zitner noted that, while the disc herniation and foraminal stenosis
1

Docket No. 02-894 (issued September 12, 2002).

2

The evidence reflects that appellant received treatment from Central Nassau Guidance and Counseling Services,
Inc., in September and October 2005. In a February 16, 2006 letter, Martin Merget advised that appellant was fit to
return to work as of February 6, 2006 and that he continued to be treated. No other reports are of record.

2

were on the left side, appellant’s complaints of pain were on the right side. He stated that a CT
scan revealed a central disc herniation at C4-5 but caused no impression on the spinal cord or
nerves. Dr. Zitner advised that, while appellant had been treated by a neurologist, he was never
found to have any neurologic deficit or had ever undergone an electromyogram. He opined that
there was no medical evidence that appellant’s degenerative disc disease or disc herniations were
work related and that he had not seen any reports that patients with appellant’s particular job or
similar job had a higher incidence of this condition. Dr. Zitner advised appellant’s symptoms
were mild and he required no ongoing medical treatment or medication. He explained that the
physical examination was essentially normal except for voluntary restrictions in appellant’s
motion and subjective changes in sensation. Dr. Zitner noted x-rays revealed mild degenerative
changes and the CT scan from six years ago revealed degenerative changes with one level of disc
herniation on the opposite side of his symptoms and a small central disc herniation at the C4-5
level. He opined that the degenerative changes were not work related that appellant’s condition
was not work related and that appellant had no significant disability. Dr. Zitner further opined
that appellant was capable of performing his regular duty as a full-time letter carrier.
In a March 8, 2007 letter, the Office advised Dr. Zitner that it had accepted appellant’s
cervical disc herniations as employment related and requested him to address whether he had any
work restrictions due to the accepted condition and whether further medical treatment was
necessary. In a March 13, 2007 work capacity evaluation form, Dr. Zitner found that appellant
was capable of performing his regular-duty job as a letter carrier full time with restrictions.
Limitations included reaching, reaching above the shoulder, pushing, pulling, lifting and
climbing. Dr. Zitner advised that appellant could reach and climb six hours a day, could push,
pull, reach above the shoulder and lift for four hours a day and push/pull 30 pounds and lift
20 pounds. He further advised that appellant required 30-minute breaks every 4 hours.
Dr. Zitner opined no further medical treatment was required. On March 27, 2007 the Office
asked Dr. Zitner if appellant could perform his regular duties and if he required further medical
treatment. In a report received April 5, 2007, Dr. Zitner advised that appellant could perform his
regular duties within the restrictions that he set forth on March 13, 2007. He amended the
March 13, 2007 report to note appellant’s weight restrictions. Dr. Zitner advised that appellant
required no further medical treatment due to his current condition.
Dr. Oribe submitted additional treatment records noting that appellant could only work
four hours a day within his restrictions.
On May 10, 2007 the employing establishment offered appellant a full-time modified
letter carrier position effective May 14, 2007. The position required appellant to lift no more
than 20 pounds for four hours a day, reach above the shoulders for 4 hours a day and push/pull
no more than 30 pounds for four hours a day. The job offer included a 30-minute break every
4 hours. Appellant declined the position on May 12, 2007 on the basis of his work-related
disability.
In a May 16, 2007 letter, the Office advised appellant that the offered position was
suitable work within his medical restrictions based on the reports of Dr. Zitner and the
employing establishment confirmed that the position remained available. It afforded him 30
days to either accept the offer or provide good cause for refusal. The Office advised appellant
that he would lose his entitlement to wage-loss compensation if he refused suitable work.

3

In response, appellant submitted copies of reports from Dr. Oribe, statements dated
April 22 and May 19, 2007 and an April 26, 2007 letter from his attorney. He contended that he
had residuals of his work injury and was unable to perform his regular duties full time.
Appellant asserted he was productive in his current position of four hours a day with limitations
and there was no need to call in sick or have a recurrence. He also submitted a statement from
his wife, a nurse.
Appellant’s attorney argued that the proposed termination of appellant’s benefits was
procedurally improper and not supported by the medical evidence. He contended that the
Office’s acceptance of a displacement of cervical discs was unduly narrow as an Office referral
physician, Dr. Donald Goldman, found in January 2003 that the discs were fully herniated at
C3-4 with left foraminal stenosis and at C4-5 as well. Dr. Goldman stated that appellant’s
condition had not resolved and that he was limited on his capacity for work. He noted that
Dr. Zitner confirmed this diagnosis in October 2006, but failed to acknowledge that the condition
was employment related. On June 13, 2007 counsel argued that, since Dr. Zitner’s reports
predated the May 10, 2007 job offer, the physician’s opinion was of no value in evaluating
appellant’s current medical ability to perform the job duties offered. He contended that the
reliance on Dr. Zitner’s opinion was improper.
On June 14, 2007 the employing establishment verified that the offered position remained
available.
In a June 18, 2007 letter, the Office informed appellant that his reasons for refusing the
position were unacceptable. It provided him 15 days in which to accept the position or his
entitlement to wage-loss and schedule award benefits would be. On July 6, 2007 the employing
establishment verified that the offered position remained available.
By decision dated July 9, 2007, the Office terminated appellant’s entitlement to
wage-loss compensation on the grounds that he refused an offer of suitable work under 5 U.S.C.
§ 8106(c)(2). It found that the weight of the medical evidence rested with Dr. Zitner’s reports.
On July 25, 2007 appellant filed a recurrence claim indicating that on July 17, 2007 his
four-hour-a-day limited-duty assignment was withdrawn. On August 6, 2007 the Office advised
him that, since his entitlement to wage-loss benefits was terminated as of July 9, 2007 for
refusing suitable work, he could not file a recurrence for disability.
On November 28, 2007 counsel requested reconsideration. He contended that the
opinions of Dr. Pearlman and Dr. Zitner were not valid as the Office did not acknowledge that
appellant’s herniated discs were employment related. Counsel argued that the Office engaged in
doctor shopping as it was unreasonable for the Office to obtain additional medical evaluation as
evidence of record supported “permanent and continued work-related disability.”
In a November 1, 2007 report, Dr. Oribe reviewed appellant’s history, noted diagnoses
and set forth his reasons as to why he disagreed with Dr. Zitner’s reports. He argued that
Dr. Zitner’s opinions and recommendations did not fully reflect the record and medical literature.
Dr. Oribe opined that appellant was unable to work full time and that any attempt to return to
work would likely cause a recurrence of disability.

4

By decision dated February 5, 2008, the Office denied modification of its July 9, 2007
decision.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation, including cases in which the Office terminates compensation
under section 8106(c) for refusal to accept suitable work.3 Section 8106(c)(2) of the Federal
Employees’ Compensation Act, which provides that a partially disabled employee who refuses
or neglects to work after suitable work is offered to, procured by or secured for the employee is
not entitled to compensation.4 To justify termination of compensation, the Office must show that
the work offered was suitable and must inform appellant of the consequences of refusal to accept
such employment.5 Section 8106(c) will be narrowly construed as it serves as a penalty
provision, which may bar an employee’s entitlement to compensation based on a refusal to
accept a suitable offer of employment.6
Office regulations provide that in determining what constitutes suitable work for a
particular disabled employee, the Office should consider the employee’s current physical
limitations, whether the work is available within the employee’s demonstrated commuting area,
the employee’s qualifications to perform such work and other relevant factors.7 It is well
established that the Office must consider preexisting and subsequently acquired conditions in the
evaluation of suitability of an offered position.8 The issue of whether an employee has the
physical ability to perform a modified position offered by the employing establishment is
primarily a medical question that must be resolved by the medical evidence.9
Office procedures state that acceptable reasons for refusing an offered position include
withdrawal of the offer, medical evidence of inability to do the work or travel to the job or the
claimant found other work which fairly and reasonably represents his or her earning capacity (in
which case compensation would be adjusted or terminated based on actual earnings).
Furthermore, if medical reports document a condition which has arisen since the compensable
injury and the condition disables the employee, the job will be considered unsuitable.10

3

Y.A., 59 ECAB ___ (Docket No. 08-254, issued September 9, 2008).

4

5 U.S.C. § 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

5

Ronald M. Jones, 52 ECAB 190 (2000); Arthur C. Reck, 47 ECAB 339, 341-42 (1995).

6

Joan F. Burke, 54 ECAB 406 (2003); see Robert Dickerson, 46 ECAB 1002 (1995).

7

20 C.F.R. § 10.500(b).

8

Richard P. Cortes, 56 ECAB 200 (2004).

9

Id.; Bryant F. Blackmon, 56 ECAB 752 (2005).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.4(b)(4) (July 1997).

5

Section 10.516 of the Code of Federal Regulations states that the Office will advise the
employee that the work offered is suitable and provide 30 days for the employee to accept the
job or present any reasons to counter the Office’s finding of suitability.11 Thus, before
terminating compensation, the Office must review the employee’s proffered reasons for refusing
or neglecting to work.12 If the employee presents such reasons and the Office finds them
unreasonable, the Office will offer the employee an additional 15 days to accept the job without
penalty.13
Section 8123(a) of the Act provides in pertinent part: If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.14 In situations
where there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.15
ANALYSIS
The Office accepted the conditions of herniated cervical disc at C3-4 and C4-5 and
displacement of cervical intervertebral discs without myelopathy and paid appropriate
compensation for periods of disability. It terminated appellant’s entitlement to wage-loss
compensation effective July 9, 2007 on the grounds that he refused an offer of suitable work.
The Board finds that the Office met its burden of establishing that the work offered was suitable
and that appellant failed to establish that his refusal to accept the job offer was justified.
The Office properly determined that that a conflicts in medical opinion arose regarding
appellant’s ability to work between Dr. Oribe, a treating physician, who opined that appellant
could only work four hours within restrictions, and Dr. Pearlman, an Office referral physician,
who opined that appellant could work full time within restrictions. The Office referred appellant
to Dr. Zitner for an impartial medical examination.
In an October 19, 2006 report, Dr. Zitner opined that appellant had degenerative disc
disease and herniation in the cervical spine. He opined that appellant’s symptoms were
relatively mild and required no treatment. Dr. Zitner determined that appellant had no significant
disability and could work full time. He initially opined that appellant’s degenerative disc disease
and disc herniations were not work related and that appellant was capable of performing his
regular duty as a full-time letter carrier. However, Dr. Zitner subsequently acknowledged that
11

20 C.F.R. § 10.516.

12

See Sandra K. Cummings, 54 ECAB 493 (2003); see also Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on
recon., 43 ECAB 818 (1992) and 20 C.F.R. § 10.516, which codifies the procedures set forth in Moore.
13

Id.

14

5 U.S.C. § 8123(a).

15

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

6

appellant’s conditions were work related in a March 13, 2007 work capacity evaluation form and
his report received on April 5, 2007. He advised that residuals of appellant’s accepted cervical
disc herniations did not preclude him from working modified duty for eight hours a day, in a
limited capacity with specified restrictions on reaching, reaching above the shoulder, pushing,
pulling, lifting and climbing for four hours a day. Dr. Zitner noted specific weight limits for
different activities. He found no further medical treatment was required. Dr. Zitner reiterated
his determination that appellant could work full time within restrictions in a supplemental report
received on April 5, 2007.16 He explained his opinion on work restrictions by noting that,
although appellant had residuals of the accepted condition, he did not require any further medical
treatment. The Board finds that the opinion of Dr. Zitner is entitled to the special weight of the
medical evidence because it is sufficiently well rationalized and based on proper factual
background. The Board notes that the work requirements of the modified letter carrier position
are within the work restrictions specified by Dr. Zitner.17
The Board finds that the Office has established that the modified letter carrier position
offered by the employing establishment was suitable at the time it was offered. As noted once
the Office has established that a particular position is suitable, an employee who refuses or
neglects to work after suitable work has been offered to him has the burden of showing that such
refusal to work was justified.18 The Board has carefully reviewed the medical evidence and
appellant’s arguments in support of his refusal of the modified letter carrier position and notes
that they are not sufficient to support his refusal of the position.
Appellant contended that he could not work eight hours a day and submitted reports from
Dr. Oribe and a statement from his wife, a nurse. The issue of whether he is able to perform an
offered position is primarily a medical one and must be resolved by probative medical
evidence.19 The Board finds that the opinion of Dr. Oribe, who was on one side of the conflict in
medical opinion, does not overcome the special weight of the medical evidence given to the
opinion of Dr. Zitner.20 Dr. Oribe did not provide any opinion with respect to appellant’s ability
to perform the offered position. Appellant also submitted a letter from his wife, a nurse. The
Board has held that the reports of a nurse are not considered medical opinion because they are
not physicians as defined by the Act.21 Thus, this letter cannot be considered medical evidence.
16

It was proper for the Office to secure supplemental reports from Dr. Zitner as the Board has held that, when the
Office obtains an opinion from an impartial medical specialist for the purpose of resolving a conflict in the medical
evidence and the specialist’s opinion requires clarification or elaboration, the Office must secure a supplemental
report from the specialist to correct the defect. V.G., 59 ECAB ___ (Docket No. 07-2179, issued July 14, 2008).
17

The position required appellant to lift no more than 20 pounds for four hours a day, reach above the shoulders
for four hours a day and push/pull no more than 30 pounds for four hours a day. The job offer additionally included
30-minute break every 4 hours.
18

Brian O. Crane, 56 ECAB 713 (2005).

19

Kathy E. Murray, 55 ECAB 288, 290 (2004).

20

See Jaja K. Asaramo, 55 ECAB 200, 205 (2004) (the additional report of the physician who had been on one
side of the conflict resolved by the impartial medical examiner was insufficient to overcome the weight accorded to
the opinion of the impartial medical examiner or create a new conflict).
21

5 U.S.C. § 8101(2); Lyle E. Dayberry, 49 ECAB 369 (1998).

7

The weight of the medical opinion evidence establishes that appellant is capable of performing
the duties of the offered position.
Appellant’s other contentions are without merit. He argued that the termination of his
wage-loss benefits was based on an erroneous view of the medical evidence. Appellant cites to
medical evidence from 2003 from Dr. Goldman who concluded that appellant had herniated
discs at C4-5 and at C3-4 with left foraminal stenosis and argued that his conditions have not
resolved and he could not perform the listed work duties. However, the medical evidence, as
noted, germane to appellant’s current medical status at the time of the suitable work
determination established that he was capable of performing the duties of the offered position.
Dr. Zitner acknowledged appellant’s accepted cornered disc conditions in his supplemental
reports but reiterated that he could work full time within prescribed limitations that are consistent
with the offered position. Appellant has not shown that his refusal to work was justified. The
weight of the medical evidence continues to support that appellant’s accepted conditions did not
prevent him from performing the job he was offered on May 10, 2007.
The medical reports received subsequent to the evaluation by Dr. Zitner are insufficient
to either overcome his opinion or create a new conflict in the medical evidence. On
November 1, 2007 Dr. Oribe repeated his opinion that appellant was only able to work four
hours a day with limitations and argued that Dr. Zitner’s opinion did not fully reflect the record
or medical literature. As noted, he was on one side of the conflict of medical opinion regarding
appellant’s ability to work and he offered no new rationale for his stated conditions.22
Dr. Oribe’s report is insufficient to outweigh the well-rationalized medical opinion assessment
provided by Dr. Zitner or to create a new medical conflict.23 Furthermore, he did not provide
any opinion with respect to appellant’s ability to perform the offered position. Nor did Dr. Oribe
provide any findings or rationale to support that appellant would have been unable to perform the
limited-duty position during the time period it was offered and available to him. Following the
termination of his weight benefits, appellant has not established that the offered position was
outside his physical recommendations. The Board finds that appellant did not meet his burden of
proof to show that his refusal to accept suitable work was justified.
Appellant also contended that the Office was “doctor shopping” when it obtained
additional medical evaluations since the medical evidence supported “permanent and continued
work-related disability.” The statue and implementing federal regulations provides the Office
with the authority to develop the medical evidence as it deems necessary.24 There is no evidence
showing that the Office acted unreasonably in developing the medical evidence regarding
appellant’s capacity for work. Appellant’s attorney further contends that the job duties in the
22

See Dorothy Sidwell, 41 ECAB 857 (1990) (The Board has held that a doctor on one side of conflict in medical
opinion that is resolved cannot come back and create a new conflict without submitting new rationale or medical
evidence to support his opinion).
23

Id.

24

See 5 U.S.C. § 8123(a); Lynn C. Huber, 54 ECAB 281 (2002) (section 8123(a) authorizes the Office to require
an employee who claims compensation to undergo a physical examination as it deems necessary; the determination
of the need for an examination, the choice of locale and the choice of medical examiners are matters within the
province and discretion of the Office).

8

May 10, 2007 job offer should be the same as those appellant previously performed as he is older
and his herniated discs were not surgically repaired. However, appellant’s ability to work is a
medical issue and the medical evidence establishes that he has the ability to perform the duties of
the offered position.
The Board finds that appellant did not establish that his refusal to accept the position was
justified.
CONCLUSION
The Board finds that the Office met its burden of proof in terminating appellant’s
disability compensation under 5 U.S.C. § 8106(c)(2) for refusal of suitable employment effective
July 9, 2007 and that appellant did not, thereafter, establish that his refusal of suitable work was
justified.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated February 5, 2008 and July 9, 2007 are affirmed.
Issued: January 29, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

